United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1701
                                   ___________

Johnny Lee Sanders, Jr.,                *
                                        *
                  Appellant,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Cole Jeter, Warden, FCI - Forrest City, *      [UNPUBLISHED]
                                        *
                  Appellee.             *
                                  ___________

                             Submitted: October 22, 2004
                                Filed: October 25, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate Johnny Lee Sanders, Jr., appeals the district court’s* order
dismissing Sanders’s 28 U.S.C. § 2241 petition. Having carefully reviewed the
record, we agree with the district court that Sanders’s due process rights were not
violated. See Moody v. Daggett, 429 U.S. 78, 86-89 (1976). We affirm the judgment
of the district court. See 8th Cir. R. 47B.
                      ______________________________


      *
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.